DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellant,

                                   v.

              SOUTH BROWARD HOSPITAL DISTRICT d/b/a
                 MEMORIAL HOSPITAL MIRAMAR a/a/o
                  CAROLINA GONZALEZ RODRIGUEZ,
                            Appellee.

                             No. 4D21-515

                        [September 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case Nos. COCE18-
12678 and CACE20-4348.

  Michael J. Neimand, Miami, for appellant.

  Yasmin Gilinsky of Florida Advocates, Dania Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.